MEMORANDUM DECISION
                                                                    FILED
Pursuant to Ind. Appellate Rule 65(D),                         Jun 30 2016, 6:06 am
this Memorandum Decision shall not be                               CLERK
regarded as precedent or cited before any                       Indiana Supreme Court
                                                                   Court of Appeals
court except for the purpose of establishing                         and Tax Court


the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Donald E.C. Leicht                                       Gregory F. Zoeller
Kokomo, Indiana                                          Attorney General of Indiana

                                                         Paula J. Beller
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jeffery A. Sarver,                                       June 30, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         34A02-1601-CR-47
        v.                                               Appeal from the Howard Superior
                                                         Court
State of Indiana,                                        The Honorable William C.
Appellee-Plaintiff.                                      Menges, Judge
                                                         Trial Court Cause No.
                                                         34D01-0609-FA-762



Altice, Judge.


                                         Case Summary




Court of Appeals of Indiana | Memorandum Decision 34A02-1601-CR-47 | June 30, 2016      Page 1 of 4
[1]   Jeffery A. Sarver appeals following the revocation of his probation. He claims

      the trial court abused its discretion by ordering the sentence to be served

      consecutively to a sentence imposed in another cause for a crime committed

      while on probation in the instant case. Sarver also asserts that the abstract of

      judgment contains an error regarding credit time.


[2]   We affirm.


                                       Facts & Procedural History


[3]   On December 19, 2007, pursuant to a plea agreement, Sarver pled guilty to

      Class B felony aiding, inducing, or causing dealing in cocaine, which was

      reduced from a Class A felony. In exchange for the plea, the State also

      dismissed a habitual offender enhancement. The trial court sentenced Sarver in

      accordance with the plea agreement to fifteen years in the Department of

      Correction (the DOC) with ten years executed and five years suspended to

      supervised probation.


[4]   Sarver was released from the DOC in March 2011. On April 9, 2015, the State

      filed a petition to revoke alleging that Sarver had: (1) failed to report to

      probation on or after August 6, 2013; (2) failed to notify his probation officer

      regarding new criminal charges that resulted in a conviction in October 2013 for

      class A misdemeanor operating a vehicle while intoxicated (OWI) endangering

      a person, under cause number 27D03-1307-CM-106; and (3) failed to notify his

      probation officer that new criminal charges had been filed against him in

      December 2014 for Level 6 felony possession of cocaine, Level 6 felony OWI

      Court of Appeals of Indiana | Memorandum Decision 34A02-1601-CR-47 | June 30, 2016   Page 2 of 4
      with an ACE of .08 or more, and Level 6 felony obstruction of justice, under

      cause number 34D01-1412-F6-945 (F6-945). Sarver subsequently admitted the

      allegations contained in the petition. On August 12, 2015, the trial court

      ordered Sarver to execute 102 days of his previously suspended sentence, which

      had been satisfied prior to the hearing, and extended his probation for a period

      of 183 days. The court ordered that the sentence in this cause and the sentence

      in F6-945 be served consecutively. Further, the court ordered as a condition of

      probation, among others, that Sarver successfully complete the Re-Entry

      Program offered by Howard County Community Corrections.


[5]   On October 14, 2015, Sarver was terminated from the Re-Entry Program due to

      repeated use of controlled substances. This led to the immediate filing of a

      second petition to revoke, and Sarver’s admission that he had violated

      probation. On December 23, 2015, the trial court revoked Sarver’s probation

      and ordered him to serve the balance of his suspended sentence, 1723 days, in

      the DOC. In its sentencing order, the court noted that Sarver had credit of “99

      actual days or 198 credit days, day for day credit, served while awaiting

      disposition in this matter.” Appendix at 211.


                                          Discussion & Decision


[6]   Sarver’s arguments on appeal are fleeting and without merit. He first

      challenges the consecutive nature of this sentence to the sentence imposed in

      F6-945. Aside from the fact that this was clearly required by Ind. Code § 35-50-




      Court of Appeals of Indiana | Memorandum Decision 34A02-1601-CR-47 | June 30, 2016   Page 3 of 4
      1-2(e),1 we observe that Sarver did not appeal the August 12, 2015 revocation

      order that expressly made the sentences consecutive. Accordingly, he may not

      now be heard to complain about this on appeal from the subsequently issued,

      December 23, 2015 revocation order.


[7]   Next, Sarver claims that the abstract of judgment entered on December 31,

      2015, does not comply with the sentencing order with respect to credit time. As

      set forth above, the trial court indicated in its sentencing order that Sarver had

      credit time of “99 actual days or 198 credit days”. Appendix at 211. The

      abstract of judgment indicates that he had accrued time of 99 days and good

      time credit of 99, which in our calculation would total 198 days of credit time.

      See Ind. Code § 35-50-6-0.5 (defining accrued time, credit time, and good time

      credit). There is no discrepancy in this regard between the court’s order and the

      abstract of judgment.


[8]   Judgment affirmed.


[9]   Bailey, J. and Bradford, J., concur.




      1
        The statute provides in pertinent part: “If, after being arrested for one (1) crime, a person commits another
      crime…before the date the person is discharged from probation… for the first crime…the terms of
      imprisonment for the crimes shall be served consecutively, regardless of the order in which the crimes are tried
      and sentences are imposed.” Id. (emphasis supplied). Sarver was on probation in this matter when he was
      charged and convicted in F6-945.

      Court of Appeals of Indiana | Memorandum Decision 34A02-1601-CR-47 | June 30, 2016                  Page 4 of 4